678 F.2d 1367
82-2 USTC  P 9441
THEODORE H. DAVIES & CO., LTD. & Subsidiaries, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 81-7583.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 10, 1982.Decided June 11, 1982.

Review of Decision of the United States Tax Court.
John E. McDermott, New York City, for appellants.
Jonathan S. Cohen, Washington, D. C., for appellee.
Before KENNEDY, ALARCON, and NELSON, Circuit Judges.
PER CURIAM:


1
The Tax Court succinctly and correctly analyzed and decided the issue below.  Theo. H. Davies & Co. v. C. I. R., 75 T.C. 443 (1980).  We adopt the opinion of that court.


2
AFFIRMED.